PER CURIAM.
Petitioner seeks review of an order that denied his motion to dismiss the information. We grant the petition as the state did not demonstrate that the delay in executing the capias was reasonable or that the statute of limitations was otherwise tolled. See s. 775.15(5)(b) & (6), Fla. Stat.; State v. Mack, 637 So.2d 18 (Fla. 4th DCA 1994); State v. Picklesimer, 606 So.2d 473, 475-76 (Fla. 4th DCA 1992), rev. denied, 618 So.2d 210 (1993).
While Petitioner admitted using false names because he knew a warrant was issued for his arrest, the state never attempted to prove that any agency had taken any steps to locate petitioner even though the Department of Corrections knew of petitioner’s aliases. Thus, the state cannot rely on petitioner’s use of false names to toll the statute of limitations where it never searched for the petitioner using any of his aliases.
WARNER, FARMER and HAZOURI, JJ., concur.